DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 12/07/2020 has been considered and is included in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (JP 2009017873, machine translation attached) in view of Tsunoda et al. (JP 2005176789, machine translation attached).
Regarding claim 1, Ozaki et al. discloses a method for planting plants having stolons (planting Himewadareso corresponding to a plant having stolons, paragraphs [0067] and [0082] of machine translation), the method comprising: a step of covering a part of a greening-target soil beneath surface (10) with a first weed-proof sheet (20) having a rooting property (the material of (20) is selected for sufficient rooting, paragraph [0067] of machine translation); a step of planting seedlings of the plants in a soil that is not covered with the first weed-proof sheet (Figs. 1-7; vegetation plant (50) is planted in openings (21) of first weed-proof sheet (20), paragraph [0016] of machine translation); and a step of stolons extending from the seedlings are exposed on the first weed-proof sheet (20) (Fig. 1; paragraph [0039] of machine translation discloses that the method allows for greening of the soil beneath surface (10) and over the first weed-proof sheet (20) as well). 
Ozaki et al. does not explicitly disclose covering the seedlings and the soil having the seedlings planted therein with a second weed-proof sheet so that only one or more stolons extending from the seedlings are exposed on the first weed-proof sheet. 
Tsunoda et al. teaches covering the seedlings (30) and the soil having the seedlings planted therein with a second weed-proof sheet (40) so that only one or more stolons (Figs. 1-4) extending from the seedlings are exposed on the first weed-proof sheet (20) (Fig. 1; paragraphs [0038]-[0039] and [0044] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ozaki et al. to include the step of covering the seedlings to prevent weed growth from the seedling holes.  
Regarding claim 2, Ozaki et al. as modified by Tsunoda et al. teaches (references to Ozaki et al.) wherein the soil that is not covered with the first weed-proof sheet is a soil outside the first weed-proof sheet and/or a soil exposed from hole portions formed in the first weed-proof sheet (the soil beneath surface (10) is exposed from hole portions (21) formed in the sheet (20)).
Regarding claim 3, Ozaki et al. as modified by Tsunoda et al. teaches (references to Ozaki et al.) wherein the second weed-proof sheet (40) has a rooting property (paragraph [0047] of machine translation, the sprout may break through and extend beyond the dotted line break 44, i.e. passing roots from the front surface to the back surface of the sheet). 
Regarding claim 4, Ozaki et al. discloses a weed-proof sheet ((20)/(40)) comprising: a first covering portion (20) that has a rooting property and covers a soil (beneath surface (10)), the first covering portion (20) having hole portions (21) into which seedlings of plants having stolons are inserted (Figs. 1-7; vegetation plant (50) is planted in openings (21) of first weed-proof sheet (20), paragraph [0016] of machine translation); and stolons extending from the seedlings are exposed on the first covering portion (Fig. 1; paragraph [0039] of machine translation discloses that the sheets allow for greening of the soil beneath surface (10) and over the first weed-proof sheet (20) as well). 
Ozaki et al. does not explicitly disclose a second covering portion that covers the hole portions so that only one or more stolons extending from the seedlings are exposed on the first covering portion.
 Tsunoda et al. teaches a second covering portion (40) that covers the hole portions (20) so that only one or more stolons (Figs. 1 and 4) extending from the seedlings (30) are exposed on the first covering portion (20) (Fig. 1; paragraphs [0038]-[0039] and [0044] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weed-proof sheet of Ozaki et al. to include the second covering portion covering the seedlings to prevent weed growth from the seedling holes.
Regarding claim 5, Ozaki et al. as modified by Tsunoda et al. teaches (references to Tsunoda et al.) wherein the second covering portion (40) is detachable from the first covering portion (20) (easy release surface R).
Regarding claim 6, Ozaki et al. as modified by Tsunoda et al. teaches (references to Tsunoda et al.) wherein the second covering portion (40) has a rooting property (paragraph [0047] of machine translation, the sprout may break through and extend beyond the dotted line break 44, i.e. passing roots from the front surface to the back surface of the sheet).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Okuda (JP 2018066159), Takada (JP 2012249579), and Ozaki (JP 2009017888) teach weed-proof sheets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643